UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6245



JIMMY G. GILCHRIST, SR.,

                                             Petitioner - Appellant,

          versus


CALVIN ANTHONY, Warden, Lee Correctional In-
stitution; CHARLES M. CONDON, Attorney General
of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-00-1811-6)


Submitted:   April 6, 2001                 Decided:   April 26, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy G. Gilchrist, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy G. Gilchrist, Sr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See Gilchrist v. Anthony, No CA-00-1811-6

(D.S.C. filed Jan. 25, 2001; entered Jan. 31, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2